PER CURIAM.
The petitioner attempts to seek certiorari jurisdiction over an order granting a motion for judgment on the pleadings after having first filed a notice of appeal from the order. Such an order is neither a non-final appealable order, Florida Rule of Appellate Procedure 9.130, nor a final ap-pealable order. Russell v. Russell, 507 So.2d 661 (Fla. 4th DCA 1987). Furthermore, petitioner fails to allege any of the necessary requirements to obtain extraordinary writ jurisdiction. The petition is therefore denied.
WALDEN, STONE and WARNER, JJ., concur.